EXHIBIT99.1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of United Joy International Limited and Subsidiary We have audited the accompanying consolidated balance sheets of United Joy International Limited and Subsidiary (the Company) as of December 31, 2009 and 2008, and the related consolidated statements of income, stockholders’ equity and comprehensive income, and cash flows for each of the years in the two-year period ended December 31, 2009. United Joy International Limited and Subsidiary’s management is responsible for these consolidated financial statements. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of United Joy International Limited and Subsidiary as of December 31, 2009 and 2008, and the consolidated results of its operations and its cash flows for each of the years in the two-year period ended December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. /s/ Madsen & Associates CPAs, Inc. Madsen & Associates CPAs, Inc. Salt Lake City, Utah March 15, UNITED JOY INTERNATIONAL LIMITED AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS December 31, 2009 and 2008 2009 2008 ASSETS CURRENT ASSETS Cash and cash equivalents $ 1,185,292 $ 35,260 Accounts receivable 1,243,804 1,071,035 Tax recoverable 1,295 56,255 Inventories 1,243,947 1,562,142 Prepaid expenses and other receivables 198,730 349,604 Total current assets 3,873,068 3,074,296 PROPERTY, PLANT & EQUIPMENT, NET 5,520,777 5,976,270 LAND USE RIGHT, NET OF AMORTIZATION 274,778 290,136 TOTAL ASSETS $ 9,668,623 $ 9,340,702 LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES CURRENT LIABILITIES Current maturities of long-term bank loan $ 2,240,218 $ 678,900 Accounts payable 1,628,079 1,729,417 Accrued expenses and other payables 1,073,070 919,596 Amount due to a shareholder 4,032,066 6,017,380 Total current liabilities 8,973,433 9,345,293 LONG-TERM BANK LOAN 398,096 1,168,917 TOTAL LIABILITIES $ 9,371,529 $ 10,514,210 STOCKHOLDERS’ EQUITY Common stock, par value $1; 50,000 shares authorized; 10,000 shares and 1 share issued and outstanding as of December 31, 2009 and 2008, respectively 10,000 1 Retained earnings/(accumulated deficit) 61,280 (1,409,032 ) Accumulated other comprehensive income 225,814 235,523 TOTAL STOCKHOLDERS’ EQUITY 297,094 (1,173,508 ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 9,668,623 $ 9,340,702 See accompanying notes to consolidated financial statements 1 UNITED JOY INTERNATIONAL LIMITED AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME Years Ended December 31, 2009 and 2008 2009 2008 REVENUE $ 18,772,484 $ 16,901,084 COST OF SALES 15,824,924 15,368,658 GROSS MARGIN 2,947,560 1,532,426 EXPENSES Selling and distribution 457,419 497,385 General and administrative 954,593 621,394 TOTAL OPERATING EXPENSES 1,412,012 1,118,779 OPERATING INCOME 1,535,548 413,647 OTHER INCOME/(EXPENSE) Other income 113,765 76,654 Interest income 456 46 Interest expense (165,992 ) (134,704 ) Other expense (13,465 ) (89,593 ) TOTAL OTHER EXPENSE (65,236 ) (147,597 ) INCOME BEFORE PROVISION FOR INCOME TAXES 1,470,312 266,050 PROVISION FOR INCOME TAXES - - NET INCOME 1,470,312 266,050 OTHER COMPREHENSIVE INCOME (Loss)/gain on foreign exchange translation (9,709 ) 126,220 COMPREHENSIVE INCOME $ 1,460,603 $ 392,270 EARNINGS PER SHARE, BASIC AND DILUTED $ 1,470,312 $ 266,050 WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING, BASIC AND DILUTED 1 1 See accompanying notes to consolidated financial statements 2 UNITED JOY INTERNATIONAL LIMITED AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDER’S EQUITY AND COMPREHENSIVE INCOME Years Ended December 31, 2009 and 2008 Common stock (Accumulated deficit)/ retained earnings Accumulated other comprehensive income Total equity Number of shares Amount Balance at January 1, 2008 1 $ 1 $ (1,675,082 ) $ 109,303 $ (1,565,778 ) Net income for the year - - 266,050 - 266,050 Foreign currency translation adjustments - - - 126,220 126,220 Balance at December 31, 2008 and January 1, 2009 1 $ 1 $ (1,409,032 ) $ 235,523 $ (1,173,508 ) Net income for the year - - 1,470,312 - 1,470,312 Issuance of common stock for cash at $1 per share 9,999 9,999 - - 9,999 Foreign currency translation adjustments - - - (9,709 ) (9,709 ) Balance at December 31, 2009 10,000 $ 10,000 $ 61,280 $ 225,814 $ 297,094 See accompanying notes to consolidated financial statements 3 UNITED JOY INTERNATIONAL LIMITED AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS Years Ended December 31, 2009 and 2008 2009 2008 Cash flows from operating activities Net income $ 1,470,312 $ 266,050 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 497,634 432,660 Amortization of land use right 6,267 6,166 Changes in assets and liabilities: Increase in accounts receivable (172,769 ) (467,690 ) Decrease/(increase) in inventories 318,195 (195,317 ) Decrease/(increase) in tax recoverable 54,960 (20,036 ) Decrease/(increase) in prepaid expenses and other receivables 150,874 (272,397 ) (Decrease)/increase in accounts payable (101,338 ) 674,704 Increase in accrued expenses and other payables 153,474 366,972 Net cash provided by operating activities 2,377,609 791,112 Cash flows from investing activities Purchase of plant and equipment (14,749 ) (1,336,698 ) Net cash used in investing activities (14,749 ) (1,336,698 ) Cash flows from financing activities Proceeds from bank loans 1,463,634 864,137 Repayment of bank loans (678,183 ) (413,237 ) Proceeds from issuance of shares of common stock 9,999 - (Decrease)/increase in amount due to a shareholder (1,985,314 ) 278,783 Net cash (used in)/provided by financing activities (1,189,864 ) 729,683 Net increase in cash and cash equivalents 1,172,996 184,097 Effect of foreign exchange rate changes (22,964 ) (197,607 ) Cash and cash equivalents at beginning of year 35,260 48,770 Cash and cash equivalents at end of year $ 1,185,292 $ 35,260 Analysis of cash and cash equivalents: Cash and bank $ 1,185,292 $ 35,260 Cash paid for interest $ 165,992 $ 134,704 Cash paid for income taxes $ - $ - See accompanying notes to consolidated financial statements 4 UNITED JOY INTERNATIONAL LIMITED AND SUBSIDIARY Notes to Consolidated Financial Statements December 31, 2009 and 2008 NOTE 1 – ORGANIZATION AND PRINCIPAL ACTIVITIES United Joy International Limited (“United Joy”), a company incorporated in the British Virgin Islands (“BVI”), is an investment holding company. Nanjing Crystal Pines Beverages & Packaging Co. Ltd (“Nanjing Crystal Pines”), a company incorporated in Nanjing city, Jiangsu province of the People’s Republic of China (the “PRC” or “China”), is a wholly-owned subsidiary of United Joy. During the years ended December 31, 2009 and 2008, Nanjing Crystal Pines was principally engaged in the manufacture of OEM bottled water in the PRC. At December 31, 2009, details of the Company and its subsidiary are as follows: Name Domicile and date of incorporation Effective ownership Principal activities United Joy BVI July 22, 2003 100% Investment holding Nanjing Crystal Pines PRC October 16, 2003 100% Production of OEM bottled water In July 2008, Nanjing Crystal Pines opened a branch in Hefei city, Anhui province of the
